'The judgment of ¡the court was pronounced by
Seidell, J.
The plaintiff alleges that he entrusted to the defendant-a quan■tityiof cotton to be ginned and-baled for-the plaintiff, for which service payment was to be made; and that the,defendant has sold the same,-.or converted it to his.own use. -He asks for judgment fonthe return of the cotton, or its -value. The defendant,answered by,a general denial, and a plea in compensation. At •the trial of theicause.the defendant offered a witness to ¡provehis claim,in com¡pensation ; but this testimony-was rejected.
On examining the answer and plea in compensation, ¡we find it defective in ¡that certainty-which is required in sucha-plea-. The plea is that the defendant .has,-paid, as surety ¡for the,plaintiff’s wife, a certain obligation, against which ,tho plaintiff promised and was bound to.hold him,harmless,and upon which-ob'ii*933gation a judgment had been obtained against the defendant. Tbo plea states the amount thus paid ; but does not describe the obligation, its date, the creditor, the time of payment, nor the title of tho suit in which the judgment was obtained. The plea was too vague and indefinite, and the defendant had no right to offer evidence under it. See White v. Moreno, 17 La. 373. Smith v. Scott, 3 Rob. 260.
The claim of the plaintiff was proved. Judgment .ciflirmed.